Title: To James Madison from Pierre Samuel Du Pont de Nemours, 28 December 1815
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


                    
                        
                            
                                Eleutherian Mill near Wilmington
                                
                                28 Xbre. 1815.
                            
                            Monsieur le Président,
                        
                        J’ai à vous remercier avec la plus vive reconnaissance de la bonté, pleine de graces, avec laquelle Votre Excellence a bien voulu admettre mon Petit-Fils dans le Corps des Midshipmen.
                        J’ose vous répondre qu’il portera dans Son Service un noble Zêle et une grand application. J’ai appris à ces Jeunes Gens là qu’il fallait compter le travail, la fatigue, le péril et la vie pour rien; l’utilité publique et l’honneur pour tout.
                        
                        Il m’est arrivé quelques exemplaires de mon Ouvrage Sur l’Education. Vous aviez daigné le lire en Manuscrit, et je crois avoir eu l’honneur de l’envoyer à votre Excellence depuis qu’il est imprimé. Mais je ne suis pas certain qu’il vous Soit parvenu. Si vous l’aviez double, vous pourriez en mettre un à la Bibliotheque de Washington-City. Je prie Votre Excellence, Monsieur le Président, d’agréer mon très humble respect
                        
                            
                                Du Pont (de Nemours)
                            
                        
                    
                    
                        Voulez vous me permettre de présenter mon respectueux Hommage à Madame la Présidente.
                    
                 
                    CONDENSED TRANSLATION
                    Thanks JM with the liveliest gratitude for the gracious kindness with which JM has been pleased to admit Du Pont de Nemours’s grandson to the Corps of Midshipmen.
                    He ventures to say that the young man will serve with a noble zeal and great application. He has taught these young people that it is necessary to count work, fatigue, danger, and life as nothing; public usefulness and honor as everything.
                    Du Pont de Nemours has received copies of his work on education. JM was kind enough to read it in manuscript, as Du Pont de Nemours thinks he sent it to JM as soon as it was printed, but is not sure it reached him. Suggests that if JM has two copies, he could put one in the Library of Washington-City. He begs JM to accept his very humble respect. Requests in a postscript that he be allowed to send his respectful compliments to Dolley Madison.
                